United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-1033
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Eric Lamont Manuel,                       *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: December 6, 2007
                                 Filed: December 20, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Eric Manuel appeals the 70-month sentence the district court1 imposed after he
pleaded guilty to possessing with intent to distribute at least 5 grams but less than 50
grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). In a brief filed
under Anders v. California, 386 U.S. 738 (1967), Manuel’s counsel seeks permission
to withdraw.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
       We conclude that Manuel’s within-Guidelines-range sentence is not
unreasonable because nothing in the record indicates the court overlooked a relevant
factor, gave significant weight to an improper factor, or, in weighing the appropriate
factors, made a clear error of judgment. See Rita v. United States, 127 S. Ct. 2456,
2462-68 (2007) (appellate presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1003-04 (8th Cir. 2005) (factors used to review sentence for
reasonableness).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no non-frivolous issues. Accordingly, we affirm the district
court’s judgment and grant counsel leave to withdraw on condition that counsel
inform appellant about the procedures for filing petitions for rehearing and for
certiorari.
                       ______________________________




                                         -2-